Case 3:20-cv-08215-FLW-TJB Document 12 Filed 09/18/20 Page 1 of 1 PageID: 442



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                              CASE NO. 3:20-cv-08215-FLW-TJB

HELLO HOSPITALITY IV, LLC D/B/A
ST ARNOLDS, HELLO HOSPITALITY III, LLC
D/B/A ST ARNOLDS MUSSEL BAR, and
HELLO HOSPITALITY VI, LLC d/b/a
ST. ARNOLDS MUSSEL BAR BETHESDA,

       Plaintiff,

v.

ERIE INSURANCE PROPERTY AND
CASUALTY COMPANY D/B/A
ERIE INSURANCE EXCHANGE,

       Defendant.

___________________________________/

         ORDER GRANTING JOINT STIPULATION TO TRANSFER ACTION

       This matter comes before the Court on the party’s joint stipulation to transfer action.
       For good cause shown, and the Court having been duly advised of the premises, it is
hereby ORDERED AND ADJUDGED that:
       1. Joint Stipulation is APPROVED.
       2. This action is hereby transferred to the Western District of Pennsylvania.
       IT IS SO ORDERED this 18        September 2020.
                             __ day of ________,


                                               /s/ Freda L. Wolfson
                                              ____________________________________
                                              HON. FREDA L. WOLFSON
                                              U.S. CHIEF DISTRICT JUDGE

Copies Furnished to Counsel of Record
